Citation Nr: 1634061	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-03 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral shoulder condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1967 to December 1968.  He also had subsequent Army Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.

The Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a bilateral shoulder condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Any current bilateral hearing loss is not of service origin.  

2.  The Veteran's current tinnitus is of service origin.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, as it relates to the claim of service connection for tinnitus, as the Board is granting the full benefit (service connection) sought on appeal, the claim is substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As it relates to the claim of service connection for hearing loss, the RO, in April 2009, December 2009, and June 2010 letters, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession.  The letters also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent service and post-service treatment records have been requested and that all available records have been obtained.  While a portion of the Veteran's Army Reserve treatment records have been associated with the record, the RO, in a June 2011 memorandum, indicated that a portion of the Veteran's Army Reserve records were not available for review.  The Veteran was notified of this and given the opportunity to submit all records in his possession.  

The Veteran was afforded a VA examination in April 2011.  The results from this examination are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the applicable criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  He also appeared and testified at a hearing before the undersigned Veterans Law Judge.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101 (21),(24); 38 C.F.R. § 3.6 (a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131.

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss (organic disease of the nervous system) and tinnitus are considered chronic diseases for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claims for service connection for hearing loss and tinnitus.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).

The Veteran maintains that he currently has hearing loss and tinnitus resulting from noise exposure in service as a result of his duties as a field wireman, where he was exposed to acoustic trauma in the form of artillery fire and small weapons fire during his period of active service.  He maintains that he has had hearing problems and tinnitus since his period of active service.  While the Veteran had subsequent Reserve service, he has not alleged causation or aggravation resulting from any period of ACDUTRA/INACDUTRA.  The Veteran has testified that post-active service, he was not exposed to any acoustic trauma.  

Service treatment records associated with the record reveal that at the time of the Veteran's January 1967 enlistment examination, he was noted to have decibel level readings of 0, 0, 0, 10, and 5 in the right ear and 20, 5, 15, 25, and 10 in the left ear at 500, 1000, 2000, 3000 and 4000 Hertz.  Normal findings were reported for the ears.  Service treatment records are devoid of any complaints or findings of hearing loss or tinnitus.  

At the time of the Veteran's November 1968 service separation examination, normal findings were reported for the ears.  Decibel level readings of -10, -10, -5, -, and -5 in the right ear and -10, -10, -5, -, and 15 in the left ear were reported at 500, 1000, 2000, 3000, and 4000 Hertz.  On his November 1968 service separation report of medical history, the Veteran checked the "no" box when asked if he had or had ever had hearing loss.  The Veteran did check the "yes" box when asked if he had or had ever had ear, nose, or throat trouble.  In the summary portion, it was noted that the Veteran had no significant history.  

At the time of a February 1977 Army Reserve quadrennial examination, normal finding were again reported for the ears.  Audiological testing revealed decibel level readings of 15, 5, -, 10, and 5 in the right ear and 15, 15, -, 25, and 25 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  On his February 1977 Army Reserve Report of Medical History, the Veteran checked the "no" boxes when asked if he had or had ever had hearing loss, or ear, nose, or throat trouble.  

At the time of a June 1981 Army Reserve quadrennial examination, the Veteran was noted to have decibel level readings of 5, 15, 15.-, and 15 in the right ear and 25, 15, 25, -, and 25 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  On his June 1981 report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had hearing loss, or ear, nose, or throat trouble.  The Veteran was again noted to be in good health.  

At the time of a July 1985 Army Reserve quadrennial examination, the Veteran was noted to have decibel level readings of 20, 15, 25, 30, and 30 in the right ear, and 30, 20, 20, 45, and 35 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  These results represent a hearing loss in the left ear only as it relates to hearing loss for VA rating purposes.  

At the time of a December 1987 Army Reserve "over 40" examination, decibel level readings of 15, 10, 10, 10, and 20 in the right ear and 5, 5, 5, 35, and 20 in the left ear were reported at 500, 1000, 2000, 3000, and 4000 Hertz.  On his December 1987 report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had hearing loss, or ear, nose or throat trouble.  

At the time of an August 1992 Army Reserve "over 40" examination, normal findings were reported for the ears.  Audiological testing revealed decibel levels of 30, 30, 30, 40, and 50 in the right ear and 30, 30, 30, 40, and 30 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  These results demonstrate bilateral hearing loss for VA rating purposes.  

In conjunction with his claim, the Veteran was afforded a VA examination in April 2011.  At the time of the examination, the Veteran reported being in the military from 1967 to 1968.  He noted a history of military noise exposure to include small arms fire, heavy artillery grenades, helicopters, airplane engines, and tanks.  He stated that he had no significant occupational noise exposure.  He did report occasional recreational noise exposure, to include lawnmowers, weed eaters, leaf blowers, power tools, skil saws, table saws, and chainsaws.  The Veteran also reported having intermittent recurrent tinnitus which he stated started approximately 12 years ago.  

Audiological testing revealed decibel level readings of 20, 40, 40, 45, and 50 in the right ear and 25, 30, 40, 50, and 45 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition was 84 percent in the right ear and 88 percent in the left ear.  The examiner stated that the results indicated a normal sloping to moderate rising to normal sensorineural hearing loss from 250 to 8000Hz in the right ear and a normal sloping to moderate rising to normal sensorineural hearing loss from 250 to 8000Hz in the left ear.  

The examiner indicated that based on the Institute of Medicine Report on noise exposure in the military, which concluded that based on current knowledge noise induced hearing loss occurs immediately, there was no scientific support for delayed onset noise induced hearing loss, weeks, months or years after the exposure event, and given that the Veteran's binaural hearing thresholds were within normal limits at the time of his separation examination, his current binaural hearing loss was less likely as not related to or caused by his military noise exposure.

The examiner further opined that based on the Veteran's reported approximate date of onset and the absence of a negative threshold shift in hearing thresholds during the Veteran's active duty service, the Veteran's current bilateral tinnitus was less likely as not related to or caused by his military noise exposure.

In his February 2014 substantive appeal, the Veteran indicated that he was exposed to smalls arms fire during his period of service.  He stated that as a wireman, he hooked up and installed communications equipment for both artillery and infantry units.  He indicated that service connection should be granted for hearing loss and tinnitus.  

At his February 2016 hearing, the Veteran testified that he was exposed to the big guns when installing cables.  He said that he was exposed to 5 howitzers.  The Veteran indicated that he had been having hearing problems for a long time.  He testified that he began experiencing ringing in his ears in 1967 and that it became worse in 1968.  He reported that it had continued since that time.  The Veteran stated that he had problems with his hearing at separation and that it had continued since that time.  He further indicated that the ringing in his ears had begun in service and never disappeared.  

Following a review of all the evidence, lay and medical, the Board finds that the criteria for service connection for bilateral hearing loss have not been met.  The Board finds that the weight of the evidence shows that no evidence of hearing loss, as defined for VA rating purposes, occurred during service, and no chronic symptoms of hearing loss were manifested during service.  The service treatment records show no complaint of, diagnosis of, or treatment for hearing loss in service.  As noted above, at the time of the Veteran's November 1968 service separation examination, decibel level readings of -10, -10, -5, -, and -5 in the right ear and
-10, -10, -5, -, and 15 in the left ear were reported at 500, 1000, 2000, 3000, and 4000 Hertz.  Because active service treatment records, which are complete, show no hearing loss or symptoms of hearing loss during service, and such conditions would have ordinarily been recorded during service because the Veteran's hearing was evaluated during service, the weight of the evidence demonstrates that there were no "chronic" symptoms of hearing loss during service.  Moreover, audiological testing performed at the time of February 1977 and June 1981 Reserve examinations did not reveal hearing loss, as defined for VA rating purposes, with hearing loss for VA rating purpose being shown no earlier than July 1985 for the left ear and August 1992 for the right ear.  

The Veteran has asserted that he has experienced hearing loss since service.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including the Veteran's denial of hearing loss on his November 1968 service separation report of medical history and subsequent February 1977 and June 1981 Reserve Reports of Medical History.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board next finds that the weight of the evidence is against a finding that symptoms of hearing loss were continuously manifested since service, including to a degree of ten percent disabling within one year of service separation.  As noted above, the earliest evidence of hearing loss for the left ear, as defined for VA rating purposes, was July 1985, and August 1992 for the right ear, approximately 16 years after service separation for the left ear and 23 years for the right ear.  The absence of post-service findings of, diagnosis of, or treatment for hearing loss for over 16 and 23 years after service separation is one factor that tends to weigh against a finding of hearing loss in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of the Veteran's current hearing loss falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing.  The evidence does not show clinical documentation of hearing loss until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate hearing loss to active service is of no probative value.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide competent medical evidence or a competent opinion relating his current hearing loss to his period of service.  He has not provided either medical evidence or an opinion to support either proposition.  In contrast, the April 2011 VA examiner indicated that the Veteran's current binaural hearing loss was less likely as not related to or caused by his military noise exposure.  The opinion was rendered following a thorough examination of the Veteran and a comprehensive review of the file.  The examiner provided detailed rationale to support the opinion.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or misstated any relevant fact.  Therefore, the Board finds the opinion to be of great probative value regarding whether the Veteran's claimed hearing loss is etiologically related to his period of service. 

Because the record does not show hearing loss in service, continuous symptoms of hearing loss since service, hearing loss manifested to a compensable degree within one year of service separation, or hearing loss otherwise related to service, direct and presumptive service connection for hearing loss may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to the issue of service connection for tinnitus, the Board notes that the Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

The Veteran's lay statements regarding exposure to weapons fire and engine noise while in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service as a wireman in an artillery unit.  

The Board finds that tinnitus was incurred in and is attributable to service.  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of tinnitus since service. 

With regard to the VA examiner's opinion that it is less likely than not that the Veteran's tinnitus is related to his period of service, while the Veteran's service treatment records do not note any findings of tinnitus, the Veteran, by his own statements, has indicated that he had tinnitus in service.  The Board does note that the April 2011 VA examiner indicated that the Veteran stated his tinnitus started 12 years ago, which was the basis for her negative opinion; however, this is inconsistent with his prior statements and testimony.  Moreover, the Veteran checked the yes box on his November 1968 service separation report of medical history form when asked if he had ear, nose, or throat trouble.  

The Veteran has reported experiencing recurrent tinnitus symptomatology since service and, despite some inconsistencies, the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent tinnitus symptomatology. 

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears and unremitting tinnitus since service, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is granted.  


REMAND

As to the Veteran's claim for service connection for bilateral shoulder problems, the Board notes that the Veteran was seen with complaints of bilateral shoulder problems in July 1968.  In the treatment note, there was a notation of a diagnosis of "arthritis" but an indication of no note being in the chart.  An assessment of mild shoulder pain was rendered at that time.  

The Veteran has currently been diagnosed with bilateral shoulder arthritis.  He has also testified as to having had shoulder problems since service.  To date, the Veteran has not been afforded a VA examination to determine the etiology of any current shoulder disorder and its relationship, if any, to his period of service.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record copies of any updated VA treatment records. 

2.  The Veteran should be afforded a VA examination to assist in determining the nature and etiology of any current bilateral shoulder disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner for review and the examiner should note such review in his/her report. 

As to any right or left shoulder disorder which is present, the VA examiner is requested to give the following opinion: 

Is it at least as likely as not (50 percent probability or greater) that any current right or left shoulder disorder had its onset in service or is otherwise related to service? 

Complete detailed rationale is requested for each opinion that is rendered.

3.  The RO must ensure the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After completing all indicated development, readjudicate the remaining issue.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


